Citation Nr: 0108981	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to February 
1947. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO, that denied the above claims.  

In a December 1999 rating decision, the RO also denied 
entitlement to service connection for a lung disorder, 
including as a result of asbestos exposure, on the basis that 
the claim was not well grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  In 
part, the new law provided that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the lung disorder claim decided in the December 1999 RO 
decision, could be readjudicated under the provisions of the 
new law.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  Therefore, the Board refers this claim for 
readjudication to the RO.  See VAOPGCPREC 3-2001.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  He was scheduled for a hearing before a member 
of the Board at the RO on January 8, 2001.  His 
representative contacted the RO in writing on the day of the 
scheduled hearing and stated that the veteran could not 
attend the hearing because he did not have transportation on 
that day.  He requested that the hearing be rescheduled.  The 
Board finds that the veteran's request for a change in the 
hearing date was for good cause and that the circumstances 
were such that a timely request for postponement could not 
have been made.  See 38 C.F.R. § 20.702 (2000).  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process the case must be remanded to 
the RO for an appropriate hearing to be scheduled.

The claims are REMANDED for the following:

Schedule the veteran for a hearing before 
a member of the Board at the RO in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



